IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                  April 25, 2012 Session

               MICHAEL PANZINI v. STATE OF TENNESSEE

               Direct Appeal from the Criminal Court for Knox County
                  No. 92222    Jon Kerry Blackwood, Special Judge




                  No. E2011-01497-CCA-R3-HC - Filed June 28, 2012


The Petitioner, Michael Panzini, pled guilty to aggravated sexual battery, and the trial court
sentenced him to ten years, to be served at 100%. The record contains two judgments of
conviction, one provided by the State and one provided by the Petitioner. The judgment form
in the official court file indicates the box on the judgment form showing the Petitioner was
sentenced to community supervision for life as checked. The judgment submitted by the
Petitioner does not contain that check mark. The Petitioner filed a petition for habeas corpus
relief, contending that his sentence was illegal because he was not sentenced to community
supervision for life. The trial court dismissed the petition. On appeal, the Petitioner
contends that his original judgment of conviction did not include community supervision for
life as required by statute and that his judgment was modified without notice, a hearing, or
an order. After a thorough review of the record and applicable authorities, we affirm the
judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

R OBERT W. W EDEMEYER, J., delivered the opinion of the court, in which N ORMA M CG EE
O GLE and D. K ELLY T HOMAS, J R., JJ., joined.

Joshua D. Hedrick, Knoxville, Tennessee for the appellee, Michael Panzini.

Robert E. Cooper, Jr., Attorney General and Reporter; John H. Bledsoe, Assistant Attorney
General; Randall Nichols, District Attorney General; and Joanie Stewart, Assistant District
Attorney General, for the appellant, State of Tennessee.

                                         OPINION


                                              1
                              I. Facts and Procedural History

       A Knox County grand jury indicted the Petitioner for rape of a child. On August 2,
2001, the Petitioner pled guilty to one count of aggravated sexual battery. For this
conviction, the trial court sentenced the Petitioner to ten years, to be served at 100% pursuant
to Tennessee Code Annotated section 40-35-501(i)(2006). The judgment of conviction
offered by the Petitioner indicates that box next to the requirement that the Petitioner be
sentenced to community supervision for life was not marked.

        On July 29, 2009, the Petitioner filed a petition for habeas corpus relief. In it, he
alleged that his judgment of conviction was void because it did not, as a part of his sentence,
include the community supervision for life requirement. The Petitioner averred that, on or
about July 16, 2008, a Tennessee Department of Correction officer amended his judgment
to include the community supervision for life requirement.

       The habeas corpus court appointed counsel for the Petitioner and held a hearing on
the petition. At the hearing, the State posited that the Petitioner had not met his burden of
showing that his judgment was void. The State informed the habeas corpus court that the
court’s file contained only one judgment of conviction, which reflected that the Petitioner
had, in fact, been sentenced to community supervision for life. The State asserted that it
could find no evidence that the judgment of conviction omitting this requirement had ever
been part of the court’s file. The only copy of that document, it stated, was the one presented
by the Petitioner.

        Petitioner’s counsel conceded that there was only one judgment of conviction in the
court’s file and that it indicated that the Petitioner had been sentenced to community
supervision for life. He asserted, however, that the box was marked in pen rather than typed,
which showed that this requirement was added at a subsequent date. Petitioner’s counsel
contended that there was no motion filed to have the judgment corrected and that there was
no proceeding undertaken to correct the judgment. Petitioner’s counsel identified this as an
unusual situation because there were two judgments of conviction that differed, with no
indication as to how the judgment was modified or changed. Petitioner’s counsel contended
that it was the Petitioner’s position that the original judgment of conviction was illegal and
gave the Petitioner the right to habeas corpus relief.

       The State countered that the fact that the box was marked in pen did not prove that the
mark was not made as part of the original guilty plea proceeding. The State asserted that
there was but one judgment of conviction included in the court’s file and that it indicated that
the Petitioner had been sentenced to community supervision for life. As further support for
the State’s contention, it noted that the transcript of the guilty plea hearing reflected that the

                                                2
Petitioner was advised of the terms of his plea agreement, which included a term of ten years
incarceration, to be followed by placement on community supervision for life.

      By written order, the habeas corpus court dismissed the Petitioner’s petition. The
habeas corpus court stated:

               The first argument raised by [the] Petitioner is that Judgment entered
       in this case is void. In support of this argument, [the] Petitioner holds the
       lifetime community supervision requirement on the Judgment was marked
       after the initiation of his sentence by person or person(s) unknown and
       unauthorized in violation of law. In further support of this argument, [the]
       Petitioner introduces an alleged Certified Copy of Judgment in which the
       operation for lifetime community supervision is unchecked and left blank.
       This is the only evidence [the] Petitioner produces to prove his claim.

              [The] Petitioner’s argument regarding Judgment being void is
       unpersuasive. The original Judgment contained in the court record is facially
       valid because it reflects the lifetime community supervision requirement was
       imposed to Petitioner’s original sentence. No other versions of the
       Judg[]ment, showing a blank option for the lifetime community supervision
       requirement, are contained in the record or the file. Additionally, the
       Judgment is not void because the trial court possessed the statutory authority
       to impose such a sentence.

              ....

              The imposition of lifetime community supervision is explicitly
       governed and authorized by a sentencing statute. As such, the sentence
       requirement does not evidence any jurisdictional defect with the Judgment, nor
       does the requirement directly contravene a governing statute. To the contrary,
       the governing statute requires it. [The] Petitioner ple[d] guilty to aggravated
       sexual battery and is subject to the mandatory sentence of community
       supervision for life. The Judgment of conviction in this matter reflects the
       same and the plea bargained sentence was lawfully imposed pursuant to
       governing law. Accordingly, Judgment in this matter is not void and habeas
       corpus relief is unavailable.

It is from this judgment that the Petitioner now appeals.

                                        II. Analysis

                                              3
        On appeal, the Petitioner contends that the trial court erred when it dismissed his
petition for habeas corpus relief. He maintains on appeal that his original judgment of
conviction did not include the lifetime supervision requirement, as required by statute. He
asserts that the judgment was modified without notification or an opportunity to be heard and
that it is the modified judgment that is in the record. The State counters that the only
judgment of conviction contained in the court file is the one showing that the Petitioner was
sentenced to community supervision for life. This judgment, the State asserts, is facially
valid. Further, the State contends that even if this requirement were, in fact, added at a later
time the Petitioner would still not be entitled to habeas corpus relief. We agree with the
State.

       Article I, section 15 of the Tennessee Constitution guarantees the right to seek habeas
corpus relief. See Faulkner v. State, 226 S.W.3d 358, 361 (Tenn. 2007). Although the right
is guaranteed in the Tennessee Constitution, the right is governed by statute. T.C.A. § 29-21-
101 to -130 (2006). The determination of whether habeas corpus relief should be granted is
a question of law and is accordingly given de novo review. Smith v. Lewis, 202 S.W.3d 124,
127 (Tenn. 2006); Hart v. State, 21 S.W.3d 901, 903 (Tenn. 2000). Although there is no
statutory time limitation which applies to bar the filing of a habeas corpus petition, the
grounds upon which relief can be granted are very narrow. Taylor v. State, 995 S.W.2d 78,
83 (Tenn. 1999). It is the burden of the petitioner to demonstrate by a preponderance of the
evidence that “the sentence is void or that the confinement is illegal.” Wyatt v. State, 24
S.W.3d 319, 322 (Tenn. 2000). In other words, the very narrow grounds upon which a
habeas corpus petition can be based are as follows: (1) a claim there was a void judgment
which was facially invalid because the convicting court was without jurisdiction or authority
to sentence the defendant; or (2) a claim the defendant’s sentence has expired. Stephenson
v. Carlton, 28 S.W.3d 910, 911 (Tenn. 2000); Archer v. State, 851 S.W.2d 157, 164 (Tenn.
1993). “An illegal sentence, one whose imposition directly contravenes a statute, is
considered void and may be set aside at any time.” May v. Carlton, 245 S.W.3d 340, 344
(Tenn. 2008) (citing State v. Burkhart, 566 S.W.2d 871, 873 (Tenn. 1978)). In contrast, a
voidable judgment is “one that is facially valid and requires the introduction of proof beyond
the face of the record or judgment to establish its invalidity.” State v. Ritchie, 20 S.W.3d
624, 630-31 (Tenn. 2000) (citations omitted); see also Taylor, 995 S .W.2d at 83.

        In addition to the various procedural requirements for the prosecution of a petition for
writ of habeas corpus contained in the Code, see generally T.C.A. §§ 29-21-105 to -112
(2006), the Tennessee Supreme Court has held that “[t]he petitioner bears the burden of
providing an adequate record for summary review of the habeas corpus petition.” Summers
v. State, 212 S.W.3d 251, 261 (Tenn. 2007). “In the case of an illegal sentence claim based
on facts not apparent from the face of the judgment, an adequate record for summary review

                                               4
must include pertinent documents to support those factual assertions.” Id. When a petitioner
fails to attach to his petition sufficient documentation supporting his claim of sentence
illegality, the habeas corpus court may summarily dismiss the petition. Id.

       This Court has held that a “failure to include the community supervision for life
provision []” results in an illegal sentence. State v. Bronson, 172 S.W.3d 600, 601-02 (Tenn.
Crim. App. 2004). “An illegal sentence renders a judgment of conviction void, and a trial
court may correct it at any time.” Id. at 602 (citing State v. Burkhart, 566 S.W.2d 871, 873
(Tenn. 1978)).

       In the case under submission, we first conclude that the Petitioner has not proven by
clear and convincing evidence that his conviction is void or that the confinement is illegal.
The only judgment of conviction contained in the court file reflects that he was sentenced to
community supervision for life, a condition of the Petitioner’s sentence that was explained
to him during the guilty plea proceedings. While we recognize that the Petitioner has
presented a judgment of conviction that does not reflect that provision, that judgment is not
contained in the court file.

        Further, in accordance with Bronson, the convicting court can properly amend the
judgment to include the supervision requirement. As such, we conclude that, even if the
Petitioner’s judgment was amended to include the community supervision for life
requirement, it would not be void. See Michael Garrett v. State, No. M2008-00046-CCA-
R3-HC, 2009 WL 2567730, at *3-4 (Tenn. Crim. App., Nashville, Aug. 19, 2009), perm.
app. denied, (Tenn. Feb. 22, 2010) (stating that “as corrected, Petitioner’s sentence is not
illegal”); see also Nicholas Shane Brewer v. State, No. M2009-02522-CCA-R3-HC, 2010
WL 2867131, at *2 (Tenn. Crim. App., at Nashville, July 22, 2010), no Tenn. R. App. P. 11
application filed. The Petitioner is, therefore, not entitled to habeas corpus relief.

                                       III. Conclusion

        In accordance with the aforementioned reasoning and authorities, we conclude that
the trial court properly dismissed the Petitioner’s petition for habeas corpus relief. The trial
court’s judgment is, therefore, affirmed.


                                                    _________________________________
                                                      ROBERT W. WEDEMEYER, JUDGE




                                               5